406         Hoines Law                                              03:36:12 p.m.   05-03-2021


                                                                                                      05/04/2021



                                                                                                  Case Number: DA 20-0539




                   IN THE SUPREME COURT OF THE STATE OF MONTANA
                           Supreme Court Cause No. DA 20-0539



      ESTATE OF WILLIAM H. BALTRUSCH,
                                                          Cause No.; DV-19-160
                         Plaintiff/Appellee,                         DV-19-172

                  vs.

      LASALLE RANCH, INC.,

                         Respondent/Appe(lant.


      LASALLE RANCH, INC.,

                         Petitioner/Appellant,
                                                                              FILED
                  VS.
                                                                               MAN 0 it 202.1
                                                                                  Greenwood
                                                                           E3owenSupreme Court
                                                                         Clerk of    Montana
      HILL COUNTY JUSTICE COURT,                                            State of
      AUDREY BARGER, PRESIDING JUDGE,

                         Respondent/Appellee


               ORDER EXTENDING DEADLINE FOR FILING OPENING BRIEF


           UPON review of the foregoing Motion and for good cause appearing therefrom;

           IT IS HEREBY ORDERED:

           1. That the parties shall have up to and including June 9, 2021 within which to file
406          Hoines Law                                            03:36:26 p.m.   05-03-2021




      the Appellants Opening Brief.
                          -n__        r•-A
            DATED LI, — day of Jeouani, 2021




                                                   SUPR M COURT OF 0                  i NA




      cc:   Nathan J. Hoines — Counsel for Respondent/Appellant
            Jennifer Forsyth/Kaden Keto — Counsel for Plaintiff/Appellee
            Audrey Barger, Justice of the Peace